Citation Nr: 0701731	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  03-16 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include tuberculosis (TB) and chronic obstructive pulmonary 
disease (COPD), claimed as due to herbicide exposure, or 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The Board notes that the veteran is rated 100 percent 
disabled due to PTSD.  He has no other service connected 
disability.

The Board remanded this case in May 2004 for additional 
development.  It has now been returned for adjudication.  


FINDINGS OF FACT

1.  A lung disorder was not demonstrated during the veteran's 
period of active service, nor is any current lung disorder 
(to include COPD and TB) shown to causally be related to any 
aspect of the veteran's period of service, including exposure 
to herbicides during service, or to the service-connected 
PTSD.  
 
2.  The veteran's sole service-connected disability is PTSD, 
evaluated as 100% disabling.

3.  The veteran is neither bedridden nor a patient in a 
nursing home, and the evidence does not establish that his 
PTSD renders him unable to care for most of his daily needs 
without requiring regular aid and attendance by another 
person.

4.  The veteran does not have additional service-connected 
disabilities independently ratable at 60%, separate and 
distinct from the 100% service-connected PTSD, nor is he 
shown to be housebound in fact. 
 
CONCLUSIONS OF LAW

1.  A chronic lung disorder was not incurred in or aggravated 
by any aspect of the veteran's period of active service, nor 
is such a disorder proximately due to or the result of the 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2006).

2.  The requirements for special monthly compensation based 
on the need for regular aid and attendance or on account of 
being housebound have not been met. 38 U.S.C.A. § 1521 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.350, 3.352 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  By way of a January 2002 letter, the RO 
apprised the veteran of the type of evidence that would 
assist in substantiating his claim for SMC.  With regard to 
the service connection claim, written notice provided in May 
2004 correspondence, amongst other documents considered by 
the Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal.  The 
claim was readjudicated in a January 2005 supplemental 
statement of the case.  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal is 
harmless because the Board has determined that the 
preponderance of the evidence is against the claim for 
service connection.  Hence, any questions regarding what 
rating or effective date would be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claims.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant. 38 U.S.C.A. 
§ 5103A.

Background

The veteran's service medical records are entirely silent as 
to any complaints, treatment, or diagnosis of any lung 
disorder, including COPD and TB.    

The March 1970 separation examination did not include any 
complaints or findings pertaining to a respiratory disorder.  
The lungs were clinically evaluated as normal.  
 
In a 1982 private hospital summary, it was noted that the 
veteran was diagnosis with and treated for a spontaneous left 
pneumothorax.

A June 1983 VAMC radiology report revealed no evidence of 
infiltrants or a pneumothorax.  This was noted to be fairly 
typical of a spontaneous pneumomediastinum, which usually 
occurs as a result of an asthmatic attack, but can also occur 
without evidence of any clear cut underlying lung or 
mediastinal abnormality.  

November-December 1983 VAMC clinical notations revealed no 
evidence of an active lung disease.  On the report of 
December 1983 chest X-rays, it was noted that no active 
parenchymal disease was demonstrated.  The impression was 
moderate diffuse emphysema.

A private medical record dated in November 1985 from Sarawan 
A. Paruk, M.D., notes a six month history of coughing and 
chest pain.  It was noted that the veteran had a collapsed 
lung in 1982, and was hospitalized in September 1984 for 
severe left side pleuritic chest pain. The veteran 
acknowledged a history of smoking 4 to 5 cigars and 4-5 pipes 
of tobacco daily for about 10 years.    

At a July 1994 VA examination, the veteran complained of a 1 
year history of progressive shortness of breath.  He was at 
the point where he could no longer work.  The diagnosis was 
an unspecified pulmonary disorder.

At a September 1994 follow up VA examination the veteran was 
diagnosed with a chronic COPD like syndrome.  

In a May 1996 letter, Dr. Paruk noted the veteran was a 
patient from October 1984 to February 1996.  The doctor 
stated that the veteran was treated for respiratory 
difficulties from 1994 to 1996.  It was noted that no 
laboratory or radiology tests were ordered during this 
period.

A September 1996 VAMC hospitalization summary noted that the 
veteran reported a 7 month history of weight loss with 
anorexia.  He also reported a one week history of productive 
cough with yellowish sputum.  X-rays in May 1996 revealed 
hyper inflated lungs and apical pleural parenchymal scarring 
with possible infiltrate on the left upper lobe.  The 
impression was TB in a patient with a consistent clinical and 
radiological picture.  Smears were negative while cultures 
were positive for TB.  He was also diagnosed with COPD mostly 
due to bronchial asthma, and severe malnutrition secondary to 
TB.

An April 2001 VAMC clinical report noted that the veteran's 
degree of dyspnea "seems out of proportion to his pulmonary 
function test.....In fact his FEV1 and vital capacity are 
better now than in 1996."  The examiner suspected more of a 
psychiatric overlay to his complaints.

At a May 2004 VA examination the examiner noted that the 
veteran was being evaluated for his lung disorder including 
COPD.  The examiner was also asked to opine whether the 
veteran's PTSD aggravated the current lung disorder.  He 
noted that there were several PFTs (pulmonary function tests) 
in the claims file which confirmed moderate COPD in the past.  
The veteran also underwent treatment in 1986 for TB.  He now 
reported shortness of breath (SOB), dry hacking coughs, and a 
lack of appetite.  He did not describe any periods of 
incapacitation at present.  The examiner noted that the 
veteran was not hospitalized nor was he bedridden.  He did 
not do much round the house, but he was not housebound.  The 
veteran was ambulatory.  He did not need assistance from 
another person in attending to the ordinary activities of 
daily living, or to protect himself.  He was not restricted 
to home and in fact he drove himself to the VAMC for his 
examination, a distance of approximately 44 miles.  The 
examiner noted that:

In reference to the answer in terms of 
whether or not the posttraumatic stress 
disorder aggravates his chronic 
obstructive pulmonary disease, it is my 
opinion that his posttraumatic stress 
disorder does not aggravate his chronic 
obstructive pulmonary disease.  I do not 
find any relationship of his 
posttraumatic stress disorder to his 
chronic obstructive pulmonary disease 
.......  

The medical records reveal treatment and diagnoses for 
several disabilities including a clinical history of TB in 
1986, 16 years after service, and COPD in 1994, 24 years 
after service.  There is no medical nexus opinion in the file 
which relates a current respiratory disorder, including COPD 
or TB, to any aspect of the veteran's period of service, or 
to any service-connected disorder.

A. Service connection for a lung disorder

Service connection will be granted if it is shown that the 
appellant suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  
 
Certain chronic disabilities, such as active tuberculosis, 
are presumed to have been incurred in service if manifest to 
a compensable degree within three years of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases (which do 
not include COPD or TB), shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307 are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e).   

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
Hence, the veteran may establish service connection for COPD 
and TB by presenting evidence which shows that it was at 
least as likely as not that the disease was caused by in-
service exposure to Agent Orange.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.303(d).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).  Finally, secondary service connection 
may be granted for the degree of aggravation to a nonservice- 
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

Because the veteran served in Vietnam he is presumed to have 
been exposed to herbicides during such service.  38 C.F.R. § 
3.307.  After reviewing the record, however, the 
preponderance of the evidence is shown to be against finding 
that COPD or TB is related to his military service, to 
include due to any in-service herbicide exposure.

The veteran has alleged that he has a lung disorder related 
to service.  Available records show no treatment for lung 
problems during service or for many years thereafter.  As to 
the contention that the veteran has a lung disorder, 
diagnosed as COPD and TB, that is the result of herbicide 
exposure, the Board notes that the diagnosed conditions (COPD 
and TB) are not listed among the disabilities presumed to 
result from Agent Orange exposure.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309e.  As such, service 
connection is not warranted under the provisions for 
disorders presumed to be related to Agent Orange exposure.  
Additionally, the veteran's COPD and TB were not clinically 
manifested until decades postservice, and TB was not present 
to a compensable degree within three years of his separation 
from service.  As such, presumptive service connection is not 
warranted. See 38 C.F.R. §§ 3.307, 3.309a.

The Board finds that there was a considerable length of time 
between the appellant's separation from active duty in 1970, 
and the initial diagnoses of TB and COPD.  In fact, the 
medical evidence of record shows TB was treated in 1986 and 
is not currently shown to be active.  COPD was first 
mentioned in the 1990s.  Simply put, there is no competent 
evidence that the appellant suffered from COPD or TB during 
his term of active duty.  Given the length of time between 
the appellant's separation from military service and his 
diagnoses of lung disorders, the preponderance of the 
competent evidence is against finding a continuity of 
objectively verifiable symptomatology.  38 C.F.R. § 3.303(d); 
Maxson v. West, 12 Vet. App. 453 (1999) [service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service].  Most 
importantly, no competent medical evidence has been submitted 
to support a link between the veteran's chronic lung problems 
(diagnosed after 1980), and any aspect of his period of 
active service (which ended in 1970), including his exposure 
to Agent Orange.   

Regarding the assertion that the veteran's lung disorder was 
proximately due to or the result from his service connected 
PTSD, this claim was specifically addressed by a VA examiner 
in May 2004.  That examiner opined that there was no 
relationship between PTSD and the veteran's lung disorder, 
and specifically indicated that the veteran's PTSD does not 
aggravate his COPD.  The preponderance of the evidence is 
clearly against the veteran's assertion that TB or COPD is 
proximately due to or the result from his service connected 
PTSD, and his claim under the theory of secondary service 
connection must be denied. 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.310.  

In finding that service connection is not warranted, the 
Board has not overlooked the claimant's written statements to 
VA.  While the credibility of the veteran's statements is not 
in contention, there is no medical opinion linking any 
current respiratory disorder to his period of service.  Lay 
witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability. Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Yet while the veteran 
contends that his respiratory disability is etiologically 
related to service, as a layperson, his statements as to 
medical causation do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a) (1) (2006).

In short, there is no competent evidence of a lung disorder 
in service, or for many years after service, and no competent 
medical evidence linking any current lung disability to any 
aspect of the veteran's period of service.  Additionally, the 
diagnosed conditions are not among those listed as presumed 
to be related to inservice exposure to Agent Orange, nor are 
COPD or TB shown to a compensable degree within the 
presumptive period following service.  Finally, the record 
contains a medical opinion against a link between the 
veteran's lung problem and his service-connected PTSD.  

For these reasons, the Board therefore finds that the 
preponderance of the evidence is against the claim for 
service connection under all applicable theories.  As such, 
the benefit of the doubt doctrine is not for application and 
entitlement to service connection must be denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Special Monthly Compensation (SMC)

The veteran is currently service connected for PTSD, rated 
100 percent disabling.  He is not service connected for any 
other disability.  The veteran, in essence, alleges that his 
PTSD confines him to his house because he socially isolates 
himself.

An increased level of SMC is payable to a veteran who is, as 
a result of his service-connected disabilities, so helpless 
as to need or require aid and attendance (A&A).  38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.350(b)(3).  A veteran will be 
considered in need of regular A&A if he (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200, or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for A&A under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502; 38 C.F.R. 
§ 3.351(c).

Here, the record shows no findings to support the need for 
A&A as a result of visual problems or based upon the veteran 
being a patient in a nursing home.  

The following will be accorded consideration in determining 
the need for the regular A&A of another person: inability of 
a claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect him from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that a claimant remain in bed.  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that a claimant is so 
helpless as to need regular A&A, not that there is a constant 
need.  Determinations that a claimant is so helpless as to be 
in need of regular A&A will not be based solely upon an 
opinion that his condition is such as would require him to be 
in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was mandatory for VA to consider the enumerated 
factors under 38 C.F.R. § 3.352(a); that eligibility required 
at least 1 of the enumerated factors to be present; and that, 
because the regulation provides that the "particular personal 
function" which a claimant is unable to perform should be 
considered in connection with his condition as a  whole, the 
"particular personal function" must be one of the enumerated 
factors. 

SMC provided under 38 U.S.C.A. § 1114(s) is also payable 
where a veteran has a single service-connected disability 
rated 100% disabling and (1) has additional service-connected 
disability or disabilities independently ratable at 60%, 
separate and distinct from the 100% service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when a veteran is substantially confined 
as a direct result of service-connected disabilities to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his lifetime.  38 C.F.R. § 3.350(i).

In this case, the veteran contends that he is entitled to SMC 
based on A&A or at the housebound rate due to his PTSD, his 
sole service-connected disability. 

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that the criteria 
for SMC based on A&A or at the housebound rate are not met.  

First, the evidence does not show that the veteran's service-
connected PTSD renders him so helpless that he requires the 
regular A&A of another person.  On the record, the Board 
finds that the veteran's overall disability picture stemming 
solely from his service-connected PTSD does not prevent him 
from protecting himself from the hazards or dangers incident 
to his daily environment.  The totality of the medical 
evidence in this case contains no credible evidence that the 
PTSD alone renders the veteran unable to perform most of the 
functions associated with daily living, and he is clearly not 
bedridden, as a result of which the Board finds that he is 
not entitled to SMC based on A&A.   

Second, with respect to entitlement to SMC at the housebound 
rate, although the veteran's PTSD is rated 100% disabling, 
that is his sole service-connected  disability; hence, he 
lacks additional service-connected disabilities independently 
ratable at 60%, separate and distinct from the 100% service-
connected disability and  involving different anatomical 
segments or bodily systems.  Thus, the Board finds that he is 
not entitled to SMC under the provisions of 38 C.F.R. § 
3.350(i)(1).

The Board also finds that the veteran is not entitled to SMC 
under the provisions of 38 C.F.R. § 3.350(i)(2), as he is not 
permanently housebound by reason of his service-connected 
PTSD, i.e., he is neither institutionalized nor substantially 
confined as a direct result of PTSD to his dwelling and the 
immediate premises, with the reasonable certainty that the 
disability and resultant confinement will continue throughout 
his lifetime.  The Board finds that he is not permanently 
confined to his house by virtue of his sole service-connected 
disability, PTSD.  

In Howell v. Nicholson, 19 Vet. App. 535, 540 (2006), the 
Court noted that "substantially confined" was ambiguous and 
that neither the statute nor the regulation defined such 
term.  In that case, the veteran was 100 percent service 
connected for schizophrenia and admitted he would leave his 
house to attend VA medical appointments.  As a result of this 
admission, the Board determined that the veteran was not 
substantially confined to his house.  The Court held that 
leaving one's house for medical purposes cannot, by itself, 
serve as a basis for finding that someone is not 
substantially confined for special monthly compensation on 
account of being housebound. Id.

In the current case before the Board, a VA examiner in a May 
2004 VA examination noted that the veteran did not describe 
any periods of incapacitation.  The examiner noted that the 
veteran was not hospitalized nor was he bedridden.  While he 
did not do much round the house, he was not housebound.  He 
was ambulatory, and he did not need assistance from another 
person in attending to the ordinary activities of daily 
living, or to protect himself.  He was not restricted to his 
home and in fact drove himself to the VAMC for his 
examination, a distance of approximately 44 miles.  Here, the 
facts establish that the veteran can leave the premises when 
he chooses to do so for various purposes, and he does so on a 
regular basis.  

On these facts, the Board concludes that the veteran is not 
housebound in fact. 

For the foregoing reasons, the Board concludes that the 
criteria for the award of SMC based on A&A or at the 
housebound rate are not met, and that the claim on appeal 
must thus be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, as the competent evidence simply does not 
support the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v.  
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a lung disorder, 
claimed as due to herbicide exposure, or secondary to 
service-connected PTSD, is denied.   

Entitlement to special monthly compensation based on the need 
for regular aid and 
attendance or on account of being housebound is denied  



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


